Citation Nr: 1138730	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to April 1996, and from October 2003 to November 2003.  He also had additional active and reserve service in the Air National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2010, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In July 2010, this matter was remanded for further development, to include a VA examination.


FINDING OF FACT

A chronic left knee disability was not manifested in service; arthritis of the left knee was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current left knee disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a March 2006 letter, also prior to the initial adverse determination, informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), as well as post-service and VA treatment records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in August 2010 to determine whether his claimed left knee disability may be due to active service.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, including his lay assertions and current complaints, and because it addresses the claimed left knee in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the July 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to arrange for the Veteran to undergo an orthopedic examination in order to determine the nature of any current left knee disability and to provide an opinion as to its possible relationship to service.  This was accomplished in August 2010.  The examiner included the requested opinion and furnished a rationale to explain his conclusions.

The Board's July 2010 remand also instructed the AMC/RO to readjudicate the claim and furnish a supplemental statement of the case (SSOC) if the claim was denied.  This was accomplished by a March 2011 SSOC.  

For these reasons, the Board finds that there was substantial compliance with the July 2010 remand directives.  Accordingly, no further remand is necessary as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (IDT ) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2011). Service connection may accordingly be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training. See 38 U.S.C.A. §§ 101 , 106, 1131 (West 2002).

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.   

The Veteran here contends that his left knee disability arose as a result of the physical training that he was required to perform during his active military service.  As he indicated at his April 2011 hearing, he attributed his left knee problem to running in service.  Alternatively, he has asserted that his left knee disability is due to his periods of active service while flying in the Air National Guard.

The service treatment records (STRs) associated with his active duty, ending in 1996, show no treatment specific to a left knee disability.  At the time of his March 1996 service separation examination, the Veteran voiced no left knee complaints, and clinical evaluation of his lower extremities was normal.  Next, in a February 1998 examination, the purpose of which was to "return to FCII," findings were again normal.  

In additional records associated with the Veteran's reserve service, knee pain was noted in August and December 2004.  A subsequent treatment report dated in April 2005 STR documents chronic knee pain, with possible arthritis.  The Veteran was instructed to follow-up with his private physician for a possible MRI of his knees.  No further treatment is reflected.  
  
At this juncture, the Board notes that, with respect to the Veteran's reserve service, the exact dates on which he had active service are not known.  The record contains a Duty Qualification History brief, which indicates the number of days that the Veteran served on any particular type of service over the course of a year- however, the exact dates corresponding to such service are not provided in that document.  Thus, it is unclear what duty status the Veteran had on the dates of the treatment and complaints noted in the preceding paragraph.  Moreover, even if the complaints coincided with dates of ACDUTRA or IDT, such service here does not qualify as "active service" under 38 C.F.R. § 3.6, because there is no showing of any left knee disease or injury incurred in the line of duty on those dates.  Thus, the complaints reflected in the reserve treatment reports in 2004 and 2005 must be viewed as post-service evidence.  Such complaints are 8 years removed from the Veteran's separation from his lengthy period of active duty in 1996, but are less than a year removed from the Veteran's most recent period of active duty ending in November 2003.  The question for consideration, then, is whether these complaints reflect a continuation of symptoms originally manifested during active service.  

Again, the Veteran's separation examination in 1996 showed normal findings, and he did not complain of any left knee problems at that time.  There is similarly no record of left knee complaints or treatment associated with his active service from October 2003 to November 2003.  This weighs against a finding of continuity of symptoms since active service.  In so finding, the Board acknowledges statements in the record from fellow service members, reporting their observations that the Veteran experienced knee pain while running during active service in the Marine Corps.  Such individuals are competent to report what they observed and are also deemed credible.  However, in light of the normal separation examination in 1996, and the absence of complaints or treatment during the Veteran's next active duty service from October 2003 to November 2003, it is found that any knee complaints associated with in-service running were acute and transitory and resolved prior to separation.

The record reflects current treatment for, among others, left knee disability, characterized as degenerative changes.  However, as there is no evidence that arthritis was manifested in the first year following the Veteran's discharge from active duty, service connection on a presumptive basis (for arthritis under 38 U.S.C.A. § 1112) is not warranted.

Turning to the question of service connection on a nonpresumptive basis, the file contains opinions addressing whether such current disability is due to service.

On May 2010 private orthopedic report, W. V., M.D. opined that the Veteran's current degenerative bilateral knee changes were more likely than not causally related to his military service.

On August 2010 VA orthopedic examination, the Veteran reported that "years and years of running" while in the service had had a cumulative effect on his knees.  He denied any specific precipitating incident or trauma.  Physical examination and X-rays taken at that time revealed degenerative changes.  The examiner essentially opined that the Veteran's left knee disorder was less likely as not (less than 50/50 probability) caused by or a result of active military service.  He noted that the Veteran had mild degenerative joint disease of his knees.  He acknowledged the private May 2010 medical opinion and opined:

"[The Veteran's] STRs do not show that he was diagnosed or treated for any left knee condition while in the service.  He denies any specific knee trauma, and claims that it was the "years of running" that resulted in a cumulative effect on his knees.  However, there is no documentation to detail the periods, extent, intensity, or duration of any running that he may have participated in during his tenure in the service.  Thus, there is no way to establish a nexus of his left knee symptoms to such activity." 

As noted above, in this case the record contains conflicting medical opinions regarding the etiology of the Veteran's left knee disability.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).

In weighing the respective medical opinions, the Board concludes that the August 2010 VA examiner's opinion merits the greatest probative weight.  The opinion reflects familiarity with the Veteran's accurate medical history and is accompanied by rationale that is supported by citation to clinical data and explanation of the significance of the clinical data.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Notably, the examiner stated that the STRs show no diagnosis or treatment for a left knee disability in-service, and that the Veteran denied any specific knee trauma.  The examiner concluded that the Veteran's left knee disability was less likely than not caused by, or a result of his military service.

The Board recognizes that the private physician had been treating the Veteran for approximately 6 years, and his report indicated that the medical records were reviewed.  Those facts lend to the probative value of his findings.  However, the overall probative value of this opinion is greatly diminished due to the absence of any rationale.  For example, Dr. W.V. does not account for or discuss the significance of such factors as the absence of any knee diagnosis or treatment during the Veteran's active duty service, or the normal findings on service separation examination in 1996.  Moreover, while he notes that the Veteran's service involved "many physically challenging activities including flying F16," he did not specifically mention running, which the Veteran asserts as the primary activity causing his left knee problems.  With these considerations in mind, the Board finds little probative value in the May 2010 private opinion written by Dr. W.V.  Unaccompanied by any rationale, it essentially amount to a bare conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) ( "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  

Moreover, the Veteran's own statements relating his current left knee disability to his military service are not competent evidence.  Again, it is acknowledged that a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.   However, in this case no immediately observable cause-and-effect relationship is at issue and thus the Veteran is not competent to address the question of etiology here.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.


ORDER

Service connection for left knee disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


